 

Exhibit 10.6

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of the 6th day of August 2004, by and between Wynn Resorts, Limited
(“Employer”) and Stephen A. Wynn (“Employee”). Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).

 

RECITALS

 

WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of October 4, 2002 (the “Agreement”); and

 

WHEREAS, the Effective Date of the Agreement is October 25, 2002; and

 

WHEREAS, the Term of the Agreement expires on the fifth anniversary of the
Effective Date; and

 

WHEREAS, Employer and Employee desire to extend the Term of the Agreement under
the terms and pursuant to the conditions set forth herein, and otherwise clarify
the terms and conditions of the Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:

 

1. Amendments.

 

(a) Section 1(j) of the Agreement is hereby amended to read as follows:

 

“(j) “Separation Payment” - means an amount equal to the sum of (A) Employee’s
Base Salary (as defined in Subparagraph 8(a) of this Agreement) for the
remainder of the Term (up to a maximum of four (4) years but not less than one
(1) year of Base Salary), plus (B) the bonus that was paid to Employee under
Subparagraph 8(b) for the preceding bonus period, projected over the remainder
of the Term (up to a maximum of four (4) years but not less than the preceding
bonus that was paid projected over one (1) year).

 



--------------------------------------------------------------------------------

(b) Section 6 of the Agreement is hereby amended to read as follows:

 

“6. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall commence on the Effective Date of this
Agreement and expire on October 24, 2017.”

 

(c) Subsection 8(a) of the Agreement is hereby amended to read as follows:

 

“(a) BASE SALARY. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of no less than (i) One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00) per annum during the first year of the Term; (ii) One Million
Seven Hundred Fifty Thousand Dollars ($1,750,000.00) per annum during the second
year of the Term; (iii) Two Million Two Hundred Fifty Thousand Dollars
($2,250,000.00) per annum during the third year of the Term; (iv) Two Million
Seven Hundred Fifty Thousand Dollars ($2,750,000.00) per annum during the fourth
and fifth years of the Term; and (v) no less than Two Million Seven Hundred
Fifty Thousand Dollars ($2,750,000.00) per annum during each of the remaining
years of the Term (the “Base Salary”). Employee’s Base Salary shall be payable
in such weekly, bi-weekly or semi-monthly installments as shall be convenient to
Employer. Employee’s Base Salary shall be exclusive of and in addition to any
other benefits which Employer, in its sole discretion, may make available to
Employee, including, but not limited to, those benefits described in
Subparagraphs 8(b) through (g) of this Agreement. Employee’s benefits, taken as
a whole, shall be no less favorable than any other executive employed by
Employer or any of its Affiliates. Employee’s Base Salary shall be subject to
merit review by Employer’s Board of Directors upon the opening of the Wynn Las
Vegas resort in Las Vegas, and periodically before and after such opening, and
may be increased, but not decreased, as a result of any such review.”

 

(d) Subsection 8(h) of the Agreement is hereby amended to read as follows:

 

“(h) WITHHOLDINGS. All compensation to Employee identified in this Paragraph 8,
except for the compensation provided in Subparagraph 8(e), shall be subject to
applicable withholdings for federal, state or local income or other taxes,
Social Security Tax, Medicare Tax, State Unemployment Insurance, State
Disability Insurance, voluntary charitable contributions, and the like.”

 

- 2 -



--------------------------------------------------------------------------------

2. Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as set forth above, and agree that nothing else in the
Agreement shall be affected by this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

WYNN RESORTS, LIMITED       EMPLOYEE

By:

  /s/    MARC SCHORR                   /s/    STEPHEN A. WYNN                  
    Stephen A. Wynn

Name:

  Marc Schorr            

Its:

  C.O.O            

 

- 3 -